Citation Nr: 0024930	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left tibial 
stress fracture.  

2.  Entitlement to a disability rating greater than 10 
percent for a right tibial stress fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1989 to June 1990 and 
from July 1997 to April 1998.  The veteran also had 
additional periods of service in the Army Reserves and the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran's appeal originally included the denial of 
service connection for lumbar strain.  The RO resolved that 
matter in the veteran's favor in a March 1999 rating 
decision.  Accordingly, that issue is not currently before 
the Board.  


REMAND

The veteran seeks an initial disability rating greater than 
10 percent for the service-connected right tibial stress 
fracture.  When a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
initial rating for the right tibial stress fracture is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1999).    

When a claim is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the securing of pertinent private 
and VA medical records.  Robinette v. Brown, 8 Vet. App. 69, 
76 (1995).  

In her December 1998 notice of disagreement, the veteran 
indicated that she had been treated at VA clinics in Durham, 
North Carolina and Winston-Salem, North Carolina multiple 
times since her separation from service.  In January 1999, 
the RO received medical records from the VA facility in 
Durham.  Those records indicated that the veteran had been 
referred to the Durham facility by her primary care provider 
at the VA clinic in Winston-Salem.  There is no indication 
that the RO attempted to secure records from the VA clinic in 
Winston-Salem.  

In addition, the report of the June 1998 VA examination shows 
that the veteran reported receiving treatment for leg pain 
from a Wesley Long and at Piedmont Orthopedics, both in 
Greensboro, North Carolina.  With respect to the claim 
concerning the service-connected right tibial stress 
fracture, a remand is required so that the RO can attempt to 
secure records of this private and VA treatment in compliance 
with VA's duty to assist.      

The veteran also seeks service connection for a left tibial 
stress fracture.  With respect to this issue, the Board 
observes that the RO must secure the veteran's VA medical 
records from the Winston-Salem clinic before proper 
adjudication of the claim may be accomplished.  VA is charged 
with constructive, if not actual, knowledge of evidence 
generated by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and ask that she complete a 
separate VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for both Wesley Long and Piedmont 
Orthopedics.  Upon receipt of the 
completed releases, the RO should attempt 
to secure the veteran's complete 
treatment records.  

2.  The RO should attempt to secure the 
veteran's complete medical records from 
the VA outpatient clinic in Winston-
Salem, North Carolina.    

3.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected right tibial stress 
fracture.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's right 
tibial stress fracture.  A complete 
rationale should be provided for any 
opinion offered.

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for a left tibial 
stress fracture and of entitlement to a 
disability rating greater than 10 percent 
for a right tibial stress fracture.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


